Citation Nr: 1541783	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  12-14 320A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim for service connection for glaucoma, and, if so, whether service connection is warranted, to include as due to herbicide exposure and/or as secondary to service-connected diabetes mellitus.

2.  Whether new and material evidence has been received in order to reopen claims for service connection for anxiety and posttraumatic stress disorder (PTSD) and, if so, whether service connection for an acquired psychiatric disorder is warranted.

3.  Entitlement to service connection for hypertension, to include as due to herbicide exposure and/or as secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for erectile dysfunction, to include as due to herbicide exposure and/or as secondary to service-connected diabetes mellitus.

5.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to service-connected diabetes mellitus.

6.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to service-connected diabetes mellitus.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to August 1970 and from November 1971 to November 1973, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in August 2010, September 2010, and October 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2015, the Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is of record.  At such time, the undersigned Veterans Law Judge observed that, since the May 2012 statement of the case, new evidence has been added to the record.  As such, the Veteran waived agency of original jurisdiction (AOJ) consideration of all evidence added to the record following the issuance of the May 2012 statement of the case.  38 C.F.R. § 20.1304(c) (2015).  Therefore, the Board may properly consider such newly received evidence.

The Board observes that the Veteran's claims for service connection for anxiety and PTSD were previously denied in a final rating decision.  In this regard, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held that, when determining the scope of a claim, the Board must consider in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  However, the United States Court of Appeals for the Federal Circuit has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service connection claim the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 62 F.3d 399 (Fed. Cir. 1996).

Further, the Court has determined that the scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively-after there has been a finding of fact based upon competent medical evidence.  See Clemons, supra, at 8.  In the context of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decision while not precluding Veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  However, the Court determined that the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id.

Therefore, under Boggs and Ephraim, new and material evidence is required to reopen the Veteran's claims for service connection for anxiety and PTSD.  As the Board determines herein that such evidence sufficient to reopen the Veteran's claims has been received, the Board has recharacterized his claims for service connection for anxiety and PTSD pursuant to Clemons as entitlement to service connection for an acquired psychiatric disorder.

This appeal was processed using the Virtual VA and Veteran Benefits Management System (VBMS) paperless claims processing systems.

The reopened claims of entitlement to service connection glaucoma and an acquired psychiatric disorder as well as the remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a final December 2004 rating decision, service connection for glaucoma was denied.

2.  Evidence associated with the record since the final December 2004 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for glaucoma.

3.  In a final December 2004 rating decision, service connection for anxiety and PTSD was denied.

4.  Evidence associated with the record since the final December 2004 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claims for service connection for anxiety and PTSD.



CONCLUSIONS OF LAW

1.  The December 2004 rating decision that denied service connection for glaucoma is final.  38 U.S.C. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004) [(2015)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for glaucoma.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156(a) (2015).

3.  The December 2004 rating decision that denied service connection for anxiety and PTSD is final.  38 U.S.C. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2004) [(2015)].

4.  New and material evidence has been received to reopen the claims of entitlement to service connection for anxiety and PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claims of entitlement to service connection for glaucoma, anxiety, and PTSD is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issues is deferred pending additional development consistent with the VCAA.

Rating actions are final and binding based on the evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a) (2015).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).


Glaucoma

Service connection for glaucoma was originally denied in a rating decision issued in December 2004.  At such time, the RO considered the Veteran's service treatment records.  The RO noted that the Veteran's service treatment records did not contain any evidence showing a diagnosis of glaucoma.  Additionally, the RO stated that the Veteran failed to provide any evidence showing that he suffered from or was diagnosed with glaucoma.  As there was no evidence of glaucoma in-service and there was no evidence showing that glaucoma existed at that time, the RO denied the Veteran's claim.

In January 2005, the Veteran was advised of the decision and his appellate rights.  However, no further communication regarding his claim of entitlement to service connection for glaucoma was received until March 2009, when VA received his application to reopen his claim.  Therefore, the December 2004 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004) [(2015)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for glaucoma was received prior to the expiration of the appeal period stemming from the December 2004 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

In March 2009, the Veteran filed his request to reopen his claim of entitlement to service connection for glaucoma.  With regard to his request to reopen, the Veteran supplemented his argument for service connection by asserting that he suffered from glaucoma as secondary to his service-connected diabetes (for which service connection was granted in April 2006).  In support of his claim to reopen, the Veteran submitted private treatment records showing a diagnosis of, and ongoing treatment for, glaucoma.  Additionally, the Veteran submitted a June 2009 letter from his private physician who opined that the Veteran's "diabetes is likely a contributing vascular factor in his continuing vision loss."  The Veteran underwent a VA examination in January 2010 addressing the nature and etiology of any eye disorder and its relationship to his service-connected diabetes mellitus and, in August 2010, an addendum opinion was obtained.  Finally, record also contains the Veteran's and his wife's lay statements concerning his glaucoma, to include their testimony before the undersigned in July 2015.  As the aforementioned evidence was not previously considered by the RO, it is considered new.

Furthermore, the Board finds that the new evidence relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for glaucoma.  In this regard, the Veteran's treatment records showing diagnoses of glaucoma.  Furthermore, the medical opinion of his treating physician relates the Veteran's current disorder to his service-connected diabetes mellitus.  This newly submitted evidence is presumed to be credible for the purpose of reopening the Veteran's claim.  Thus, the Board finds that new and material evidence has been received to reopen the claim of entitlement to service connection for glaucoma.  Accordingly, the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Anxiety and PTSD

Service connection for anxiety and PTSD was originally denied in a rating decision issued in December 2004.  At such time, the RO considered the Veteran's service treatment records.  The RO noted that the Veteran's service treatment records did not contain any evidence showing a diagnosis of or treatment for anxiety or PTSD.  Additionally, the RO stated that the Veteran failed to provide any evidence showing that he suffered from or was diagnosed with anxiety or PTSD.  As there was no evidence of anxiety in-service and there was no evidence showing that Veteran suffered from either anxiety or PTSD at that time, the RO denied the Veteran's claims.

In January 2005, the Veteran was advised of the decision and his appellate rights.  However, no further communication regarding his claim of entitlement to service connection for anxiety or PTSD was received until June 2009, when VA received his application to reopen his claim for PTSD.  Therefore, the December 2004 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2004) [(2015)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claims for service connection for anxiety or PTSD was received prior to the expiration of the appeal period stemming from the December 2004 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

In June 2009, the Veteran filed his request to reopen his claim of entitlement to service connection for PTSD, which the Board has now recharacterized as a claim for service connection for an acquired psychiatric disorder.  Evidence added to the record since the prior final denial  includes VA treatment records showing diagnoses of PTSD, depression, and a mood disorder, not otherwise specified (NOS), as well as treatment for anxiety.  The Veteran's VA treatment records also relate the Veteran's PTSD and mood disorder, NOS, to his military service.  See VA Psychiatry Note, August 2009; VA Psychiatry Note, November 2013. The Veteran also underwent a VA PTSD examination in September 2010.  Finally, the record also contains lay statements from the Veteran, his wife, and others concerning the nature of his psychiatric symptoms and their onset, to include in testimony before the undersigned in July 2015.  As the aforementioned evidence was not previously considered by the RO, it is considered new.

Furthermore, the Board finds that the new evidence relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for anxiety and PTSD.  In this regard, the Veteran's treatment records diagnoses of PTSD, depression, and a mood disorder, NOS, as well as treatment for anxiety.  Furthermore, the medical opinions of his treating VA psychiatrist relate the Veteran's PTSD and mood disorder, NOS to his military service.  See VA Psychiatry Note, August 2009; VA Psychiatry Note, November 2013. This newly submitted evidence is presumed to be credible for the purpose of reopening the Veteran's claims.  Thus, the Board finds that new and material evidence has been received to reopen the claims of entitlement to service connection for anxiety and PTSD.  Accordingly, the claims are reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for glaucoma is reopened, and the appeal is granted to this extent only.

New and material evidence having been received, the claims of entitlement to service connection for anxiety and PTSD are reopened, and the appeal is granted to this extent only.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened and remaining claims for service connection so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Board finds that the VA examinations of record are inadequate to fairly adjudicate the Veteran's claims and that a remand is necessary to obtain adequate VA examinations.

Acquired Psychiatric Disorder

The Veteran contends that he currently suffers from an acquired psychiatric disorder due to his military service.  The Veteran's VA treatment records indicate a diagnosis of PTSD, depression, and a mood disorder, NOS, as well as treatment for anxiety.  Additionally, with regard to the Veteran's alleged stressors, the Board notes that in a June 2010 administrative decision, the RO conceded the Veteran's in-service stressors, which included coming under enemy mortar attacks in Chu Lai, witnessing fellow service members die, and sustaining a severe burn in service.

In September 2010, the Veteran underwent an initial PTSD examination.  The examiner's ultimate conclusion was that the Veteran did not meet the diagnostic criteria under DSM-IV for a diagnosis of PTSD.  In the examination report, the examiner noted that the Veteran's PTSD diagnosis in his VA treatment records was predominantly based on his subjective reports of his symptomatology.  Thus, the examiner concluded that the validity of the Veteran's PTSD diagnosis was unknown.  After discussing the Veteran's personal history, and his reports concerning the frequency, severity, and duration of his symptoms, the examiner concluded that the Veteran did not meet the DSM-IV criteria for any Axis I diagnosis.  Additionally, the examiner specifically ruled out a diagnosis of adjustment disorder, not otherwise specified.  The examiner reasoned that the Veteran's mental health history and the result of objective testing did not conform to the DSM-IV criteria, and that the Veteran's VA previous diagnoses of PTSD were conferred in a clinical context without an objective assessment of response style.

The Board finds that a new examination is needed as the September 2010 VA inadequate.  Initially, the Board notes that the examination report does not reflect consideration of the Veteran's alleged in-service stressors.  In fact, nowhere in the examination report does the examiner discuss the Veteran's military experiences, including his verified stressors.  Furthermore, although the record at that time indicated that the Veteran had been diagnosed with a mood disorder, NOS, see VA Psychiatry Note, March 2010,  the examiner did not address that diagnosis or provide an opinion as to whether that diagnosis was related to the Veteran's military service.  Finally, while the examiner observed that the Veteran's post-service treatment were silent for any psychiatric complaints until the Veteran filed his claim for service connection, the examination report does not reflect consideration of the Veteran's lay statements concerning the onset and continuity of his psychiatric symptomatology.

With regard to the Veteran's VA treatment records indicating a relationship between the Veteran's military service and his diagnoses of PTSD and mood disorder, NOS, the Board finds that this notation is inadequate to decide the Veteran's claim as there is no supporting rationale for the conclusion.  See Nieves-Rodriguez, supra.  Moreover, the VA psychiatrist did not discuss the Veteran's in-service stressors and how they related to his acquired psychiatric diagnoses.

The record therefore contains no probative opinion as to the etiology of any acquired psychiatric disorder.  Thus, the Board finds that a new VA examination should be conducted to determine the nature and etiology of any of the Veteran's acquired psychiatric disorder.  The Board finds that a new examination, rather than another opinion, would be useful so that the examiner can obtain a full medical history from the Veteran, including any lay statements concerning the onset of his current condition and any changes in symptomatology.

Glaucoma

With regard to the Veteran's claim for glaucoma, he alleges that direct service connection is warranted as a result of his exposure to herbicides while service in the Republic of Vietnam.  See July 2015 Hearing Transcript, Pg. 15.  Alternatively, the Veteran has alleged and the evidence of record has raised the possibility that his glaucoma is secondary to his service-connected diabetes.  See Statement in Support of Claim, March 2009; Letter from Dr. J.K.W., June 2009.  However, the VA examinations and opinions of record do not adequately address the Veteran's claims.

With regard to secondary service connection, the Board notes that service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  Id.; see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In connection with his claim, the Veteran underwent a VA examination to address the nature and etiology of his eye problems in January 2010.  During the examination, the examiner stated that the Veteran's glaucoma was most likely not related to his diabetes mellitus, and that the Veteran's decreased visual acuity was most likely due to glaucoma.  The examiner also stated that the Veteran did not have any diabetic eye disease noted.  No further rationale was provided.  In August 2010, an addendum opinion was obtained from the same examiner.  The examiner opined that the Veteran's glaucoma was most likely not aggravated or caused by his service-connected diabetes mellitus.  To support this conclusion the examiner noted that the Veteran underwent glaucoma surgery in the late 1970s and that diabetes mellitus was diagnosed around 2009.

The Board finds that the January 2010 VA examination and August 2010 addendum opinion are inadequate.  With regard to the January 2010 VA examination report, the Board notes that the examiner did not provide any rationale to support his conclusion.  See Nieves-Rodriguez, supra.  Furthermore, although the August 2010 addendum opinion concluded that the Veteran's glaucoma was not aggravated by his diabetes mellitus, the examiner again failed to provide any rationale to support this conclusion.  Instead, the examiner merely focused on the fact that the Veteran's glaucoma pre-existed his diabetes, a rationale that supports the examiner's causation opinion, but not the aggravation opinion.  Finally, the examination does not address the Veteran's contention that he developed glaucoma as a result of his exposure to herbicides while serving in the Republic of Vietnam.  The Board notes that glaucoma is not one of the presumptive disease associated with herbicide exposure listed in 38 C.F.R. § 3.309(e).  Nevertheless, a Veteran is not precluded from establishing direct service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

With regard to the Veteran's private treatment records, a June 2009 private physician stated that the Veteran's was currently receiving private treatment for the end stages of glaucoma.  The private physician opined that the Veteran's diabetes was "a likely contributing vascular factor in his continuing vision loss." Letter from Dr. J.K.W., June 2009.  However, the private physician does not explain the meaning of "contributing factor" (i.e., whether the service-connected disability contributed to the development of the disability, or contributed to the severity of the disability).  Furthermore, the opinion does not provide any rationale for the conclusion reached.  See Nieves-Rodriguez, supra.  Thus, the June 2009 is inadequate to decide the Veteran's claim for service connection.
 
Accordingly, given the deficiencies in the January 2010 examination and the August 2010 opinion, as well as the deficiencies in the June 2009 private opinion, the Board finds that a new examination by a VA examiner is necessary to address these deficiencies.  The Board finds that a new examination, rather than another opinion, would be useful so that the examiner can obtain a full medical history from the Veteran, including any lay statements concerning the onset of his current condition and any changes in symptomatology.

Hypertension & Erectile Dysfunction

With regard to the Veteran's claims of entitlement to service connection for hypertension and erectile dysfunction, he alleges that both disabilities are secondary to his service-connected diabetes mellitus.  See Statement in Support of Claim, July 2009; Statement in Support of Claim, March 2009.  Alternatively, the Veteran has alleged that his hypertension and erectile dysfunction are a direct result of his exposure to herbicides while serving in the Republic of Vietnam.  See July 2015 Hearing Transcript, Pg. 17, 19.  However, the VA examinations of record do not adequately address the Veteran's claims.

In connection with his claim for service connection for erectile dysfunction, the Veteran underwent a VA examination in February 2010.  The examiner noted the Veteran's statement that his problems with erectile dysfunction began in 1994 or 1995, but that he did not seek treatment until 2002, when he was prescribed medication.  The examiner opined that the Veteran's erectile dysfunctional was less likely than not caused by or related to his service-connected diabetes mellitus.  To support this conclusion, the examiner stated that there were other risk factors for erectile dysfunction including dyslipidemia, psychologic, natural aging, hypogonadism, and smoking.

While the February 2010 opinion address whether the Veteran's erectile dysfunctional was related to his service-connected diabetes mellitus, the examiner failed to address whether the Veteran's erectile dysfunction was aggravated by his service-connected diabetes.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  An opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  Allen, 7 Vet. App. at 448.

Additionally, the Board notes that the February 2010 VA examination did not address whether the Veteran's erectile dysfunction was directly related to his military service, to include his exposure to herbicides in the Republic of Vietnam.

Thus, the Board finds that the February 2010 VA is inadequate as it relates to the Veteran's claim for service connection for erectile dysfunction.

The Veteran also underwent a VA examination in February 2010 to address his hypertension.  During the examination, the VA examiner noted that the Veteran's blood pressure had been well controlled with the use of prescriptions.  With regard to the etiology of the Veteran's hypertension, the examiner opined that the Veteran's hypertension was less likely than not caused by or a result of his service connection diabetes mellitus.  No further discussion or rationale was provided.

An addendum opinion was obtained in September 2010.  In that opinion, the examiner opined that the Veteran's hypertension was not caused by or aggravated beyond its natural progression by his service-connected diabetes mellitus.  To support this conclusion, the examiner stated that the preponderance of medical evidence does not support diabetes mellitus as a proximate cause or aggravate in hypertension in the setting of normal renal function. 

The Board finds that, as none of the VA examinations of record address whether the Veteran's erectile dysfunction and hypertension are directly related to his military service, to include his presumed exposure to herbicides while serving in the Republic of Vietnam, an examination and opinion as to that issue is needed to fairly adjudicate his claims.  The Board notes that neither erectile dysfunction nor hypertension are listed as presumptive diseases associated with herbicide exposure listed in 38 C.F.R. § 3.309(e).  Nevertheless, a Veteran is not precluded from establishing direct service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

Furthermore, as the February 2010 VA examination failed to adequately address whether the Veteran's erectile dysfunction was secondary to his service-connected diabetes mellitus, the Board finds that an opinion should also be provided as to that issue as well.

Peripheral Neuropathy of the Right and Left Upper Extremities

With regard to the issues of entitlement to service connection for peripheral neuropathy of the right and left upper extremities, the Board finds that a remand is necessary in order to provide the Veteran with a statement of the case.  In an October 2013 rating decision, the RO denied the Veteran's claims for service connection.  Thereafter, in June 2014, the Veteran entered a notice of disagreement as to the denial of those issues.  When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26. Thus, remand for issuance of a statement of the case as to each of these issues is necessary.  Manlincon v. West, supra.  However, these issues will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

TDIU

Finally, with regard to the Veteran's claim for a TDIU, the Board notes that, on the Veteran's Application for Increased Compensation Based on Unemployability, which was received in January 2010, he alleged that he was unemployable due to glaucoma, PTSD, diabetic neuropathy, hypertension, and peripheral neuropathy.  The Board finds that this issue is inextricably intertwined with the other issues still on appeal.  See Parker v. Brown, 7 Vet. App. 116 (1994) and Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the Veteran's claim for the second issue).  As such, the Board cannot resolve this issue prior to resolution of the claims for service connection.

All Claims

In light of these matters being remanded, the AOJ should associate any updated VA treatment records dated from July 9, 2015 with the Veteran's claims file and request that he identify any outstanding private treatment records referable to such claims.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran and his representative with a statement of the case regarding the issues of entitlement to service connection for peripheral neuropathy of the right and left upper extremities.  Advise them of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of these issues in a timely fashion, then return the case to the Board for its review, as appropriate.

2. Obtain and associate with the Veteran's electronic claims file any outstanding VA treatment records relevant to his claims for service connection and TDIU.  VA treatment records dated to July 9, 2015 are currently associated with the claims file.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3. Contact the Veteran and request authorization to obtain any outstanding private medical records pertinent to his claims.  Make at least two (2) attempts to obtain records from any identified source.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After completing the above development and all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination conducted by a psychologist or psychiatrist in order to determine the nature and etiology of any acquired psychiatric disorder.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

Following a review of the record, VA psychologist or psychiatrist is asked to furnish an opinion with respect to the following questions:

a) Identify all of the Veteran's acquired psychiatric disorder that meets the DSM-IV criteria for a diagnosis of any acquired psychiatric disorder.

b) The examiner should specifically address whether the Veteran meets the diagnostic criteria for PTSD and whether such diagnosis is the result of the Veteran's conceded in-service stressors.  If the examiner does not find that the Veteran meets the DSM-IV criteria for PTSD, he or she should explain why in detail.

c) For each currently diagnosed acquired psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any such disorder is related to the Veteran's military service.

The examiner should take into consideration all of the evidence of record, to include in- and post-service medical records, as well as the Veteran's lay statements concerning his in-service experiences and his post-service symptomatology, accepted medical principles, and objective medical findings.  

All opinions expressed must be accompanied by supporting rationale.

5.  After completing the above development and all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to address the nature and etiology of his glaucoma, hypertension, and erectile dysfunction.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

After examining the Veteran and taking a complete and thorough medical history, the examiner should offer an opinion as to each of the following questions:

a) With regard to the Veteran's glaucoma:

i) Is it at least as likely as not (a 50 percent or higher probability) that the Veteran developed glaucoma as a result of his military service, to include his exposure to herbicides while serving in the Republic of Vietnam?

ii)  Is it at least as likely as not (a 50 percent or higher probability) that the Veteran's glaucoma is caused by his service-connected diabetes mellitus?

iii)  Is it at least as likely as not (a 50 percent or higher probability) that the Veteran's glaucoma is aggravated by his service-connected diabetes mellitus?  If the examiner determines that there is aggravation, the examiner should state, to the best of their ability, the baseline symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.

b) With regard to the Veteran's hypertension:

i) Is it at least as likely as not (a 50 percent or higher probability) that the Veteran developed hypertension as a result of his military service, to include his exposure to herbicides while serving in the Republic of Vietnam?

ii)  Is it at least as likely as not (a 50 percent or higher probability) that the Veteran's hypertension is caused by his service-connected diabetes mellitus?

iii)  Is it at least as likely as not (a 50 percent or higher probability) that the Veteran's hypertension is aggravated by his service-connected diabetes mellitus?  If the examiner determines that there is aggravation, the examiner should state, to the best of their ability, the baseline symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.

c) With regard to the Veteran's erectile dysfunction:

i) Is it at least as likely as not (a 50 percent or higher probability) that the Veteran developed erectile dysfunction as a result of his military service, to include his exposure to herbicides while serving in the Republic of Vietnam?

ii)  Is it at least as likely as not (a 50 percent or higher probability) that the Veteran's erectile dysfunction is caused by his service-connected diabetes mellitus?

iii)  Is it at least as likely as not (a 50 percent or higher probability) that the Veteran's erectile dysfunction is aggravated by his service-connected diabetes mellitus?  If the examiner determines that there is aggravation, the examiner should state, to the best of their ability, the baseline symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.

The examiner should take into consideration all of the evidence of record, to include in- and post-service medical records, as well as the Veteran's lay statements concerning his in-service experiences and his post-service symptomatology, accepted medical principles, and objective medical findings.  

The Board notes that each question must be answered, and each opinion expressed must be accompanied by supporting rationale.

6. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


